Kirby, J., (.after stating the facts). It is first contended for appellant that the act is not applicable to the operation of its road in Benton County, which is less than fifty miles in length within the State, therein. Section 1 of the act provides that no railroad compiany, etc., operating any line of railroad in the 'State, engaged in the transportation of freight, shall equip its; freight trains, with a crew consisting of fewer men than an engineer, fireman, conductor and three brakemen, “ regardless of .any modern equipment of automatic coupler and air brakes, except as hereinafter provided.” Section 2 provides the act shall not apply to any railroad company or officer of court, operating any line of railroad, whose line or lines are less than fifty miles in length, nor to any railroad in the State, regardless of length, where the freight train operated shall consist of less than twenty-five cars, and “it feeing the purpose of this act to require all railroads in this State whose line or lines are over fifty miles in length engaged in hauling a freight train, consisting of twenty-five cars or more, to equip the same with a crew, consisting of not less than, an engineer, a fireman, a conductor and three brakemen, etc.,” and permitting the increase of the number of the crew. Section 3 provides that the penalties of the act shall not apply' during strikes of men in the service of the lines involved.  (1) The evident purpose of the act as therein declared, is to require all railroads over fifty miles in length, engaged in the operation of trains and the hauling of freight, to equip the freight trains of the designated length with the full crew including three brakemen and this relates to all railroads operating in the State, whose line or lines of road are more than fifty miles in length, whether they are fifty miles in length within the State or not. If it had been the intention to require only such roads as operated a line fifty miles in length within the State words clearly manifesting that intention would have been used and not the expressions that were employed, which clearly manifest the intention to make this requirement of all railroads operating in the State, whose entire operative line is. fifty miles or more in length. The law fixing the rate that may be charged for the carriage of pas-' sengers makes a like classification of railroads operating in the State of the length designated therein and it has not been questioned that the purpose and effect of such law was to fix the rate that might be' charged for the carriage of passengers upon a road operated in the State, if the entire length of road was more than that designated in the statute, without regard to whether it was all in the State or not. It does not operate as an attempt to extend the authority of the State beyond its confines nor to give the law extra-territorial effect (Leonard v. State, 95 Ark. 381; State v. Lancashire Ins. Co., 66 Ark. 466; Anderson v. State, 82 Ark. 405), but only as a classification of such, lines as are required to comply with its provisions in order to protect the employees operating the trains and the public. This classification has been held reasonable :and proper, both by this court and the Supreme Court of the United States. Chicago, R. I. & P. Ry. Co. v. State, 86 Ark. 412, s. c. 219 U. S 453. In affirming the judgment of this court, declaring this act not a burden upon interstate commerce, nor in conflict with the commerce clause of the United States Constitution, the court said: “It is too much to say that the State was under an obligation to establish such regulations as were necessary or reasonable for the safety of all engaged in business or domiciled within its limits. Beyond doubt, passengers on interstate carriers while within Arkansas are as fully entitled to the benefits of valid local laws enacted for the public .safety as are citizens of the State. Local statutes directed to such an end have their source in the power of the State, never surrendered, of caring for the public safety of all within its jurisdiction; * * * the statute here involved is not in any proper sense a regulation of interstate commerce, nor does it deny the equal protection of the law. Upon its face it must be taken as not directed .against interstate commerce, but as having been enacted in aid, not in obstruction, of such commerce, and for the protection of those engaged in such commerce.” Chicago, R. I. & P. Ry. Co. v. Arkansas, supra.  (2) Thus has the contention of the appellant railroad company that said act is in conflict with the Fourteenth Amendment and the commerce clause of the Constitution of the United States been determined against it, both by our court and the Supreme Court of the United States. Neither do we think there is any merit in appellant’s contention that the conclusion herein announced is in conflict with South Covington & Cincinnati Railway Co. v. City of Covington et al., 235 U. S. 537, which is an authority in its favor. There the court in discussing the class of cases wherein the State may regulate the matter legislated upon until Congress has acted by virtue of the supreme authority given it by the commerce clause of the Constitution said: “The subject was given much consideration in the Minnesota Rate Cases, 230 U. S. 352, and the previous oases, dealing with this subject are therein collected and reviewed in the light of these cases.and upon principle, the conclusion is reached that it is competent for the State to provide for local improvements to facilitate, or to support reasonable measures as to the health, safety and welfare -of the people, notwithstanding -such regulations might incidentally and indirectly involve interstate commerce. ’ ’ There being no error in the record, the judgment is affirmed.